Citation Nr: 0414510	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  98-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
hidradenitis suppurativa for the period prior to August 30, 
2002.

2. Entitlement to an evaluation in excess of 10 percent for 
hidradenitis suppurativa for the period commencing August 30, 
2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to October 
1960.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from a rating decision in February 1998 by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As discussed below, during the pendency of this appeal, the 
regulatory criteria for evaluating skin disorders were 
revised effective August 30, 2002.  The Board, therefore, 
finds that the issues on appeal are as stated on the first 
page of this decision.

On November 14, 2000, the veteran appeared and testified at a 
personal hearing by videoconference before the BVA.  A 
transcript of that hearing is of record.

In March 2001 and in March 2003, the Board remanded this case 
to the RO for further development of the evidence.  The case 
was most recently returned to the Board in April 2004.



FINDINGS OF FACT

1.  Prior to August 30, 2002, hidradenitis suppurativa was 
primarily manifested by periodic abscesses in the groin and 
rectal areas, without constant exudation or constant itching 
or marked disfigurement.

2.  From August 30, 2002, hidradenitis suppurativa has been 
essentially asymptomatic, with benign scars in the groin and 
buttocks areas and no active lesions.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hidradenitis suppurativa for the period prior to August 
30, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.27, 
4.118, Diagnostic Codes 7899-7806 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for hidradenitis suppurativa for the period commencing August 
30, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.27, 
4.118, Diagnostic Codes 7899-7806 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), 
and its implementing regulation, codified at 38 C.F.R. § 
3.159 (2003), are applicable to this appeal.  The VCAA and 
the implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


A. Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In 
Pelegrini, supra, the Court also discussed four notice 
elements:  
 
	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

In the veteran's case, a letter from the RO to the veteran 
dated in February 1998 informed him that his claim of 
entitlement to an evaluation in excess of 10 percent for 
hidradenitis suppurativa of the buttocks and groin had been 
denied and enclosed a copy of the February 1998 rating 
decision which stated the reasons for the denial of the claim 
considering the evidence of record under rating criteria then 
in effect.  A Statement of the Case furnished to the veteran 
in May 1998 set forth the provisions of 38 C.F.R. § 3.159 
(1997), pertaining to VA assistance in developing claims, 
38 C.F.R. § 4.20, analogous ratings, and 38 C.F.R. § 4.118 
(1997), Diagnostic Code 7806, pertaining to evaluation of 
eczema.  A Supplemental Statement of the Case furnished in 
May 1999 informed the veteran that the findings of a VA skin 
examination in July 1998 did not warrant an evaluation in 
excess of 10 percent under criteria then in effect.  A 
Supplemental Statement of the Case furnished in March 2000 
informed the veteran that the findings of a VA skin 
examination in October 1999 did not warrant an evaluation in 
excess of 10 percent under criteria then in effect.  At the 
hearing by videoconference in November 2000, the Board 
informed the veteran that a dermatological examination might 
be ordered and confirmed his willingness to report for such 
an examination.  A Supplemental Statement of the Case 
furnished in November 2002 set forth the revised criteria for 
rating dermatitis or eczema, found that the condition of the 
veteran's armpits was a manifestation of his service 
connected disorder, and informed the veteran that the 
findings at a VA skin examination in April 2002 did not 
warrant an evaluation in excess of 10 percent under the 
revised criteria.

A VCAA notice letter sent by the RO to the veteran in April 
2003 notified him: of the evidence needed to substantiate his 
claim for an evaluation in excess of 10 percent for his skin 
disorder; that, if within one year of the date of the RO's 
letter, the veteran advised the RO that his skin disability 
was active, another VA skin examination would be ordered; 
that he should identify any VA treatment of his skin 
disorder; that he should authorize release of information to 
the VA by any private providers of treatment for his skin 
disorder; and that the VA would attempt to obtain any 
relevant records which he identified.  The RO's April 2003 
letter provided an 800 telephone number for the veteran to 
call VA with any questions about his claim and advised him 
that he might wish to confer with his representative.  As 
such, VA has fulfilled the duty to notify pursuant to the 
VCAA.

In this case, the initial VCAA notice was not provided to the 
veteran prior to the initial RO determination.  As such, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
The Board notes, however, that in the aggregate VA met the 
notification requirements of the VCAA.  The Board also notes 
that the Court, in Pelegrini, supra at 422, left open the 
possibility that any error in the timing of a VCAA notice may 
be non-prejudicial to a claimant.  The Court raised concerns 
as to whether timing defects might nullify the purpose of the 
notice by requiring a claimant to overcome an adverse 
decision.  
 
The Board observes that the only way the RO could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the Notice of Disagreement 
and Substantive Appeal that were filed by the veteran to 
perfect the appeal to the Board.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, in reviewing determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's prior decision.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
AOJ initial adjudication constitutes harmless error, 
especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single and sole decision of the Secretary in the matter 
under consideration.  See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, at 422.  
 
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the claim, any error 
in not providing a single notice to the veteran covering all 
content requirements, or any error in timing, is harmless 
error.


B. Duty to Assist

The RO has obtained the records of VA treatment of the 
veteran for skin disease.  The veteran identified Kaiser 
Permanente as a prior private treatment provider.  In May 
2001 and June 2002, the RO requested that the veteran 
complete and return VA Form 21-4142 to authorize Kaiser 
Permanente to release his treatment records to VA, but the 
veteran did not return the release forms.  The veteran and 
his representative have not identified any additional 
evidence as relevant to his appeal.  During the pendency of 
this appeal, VA has afforded the veteran five (5) VA 
examinations to evaluate his service connected skin disorder.  
In an April 2004 statement, the veteran's representative 
requested yet another VA skin examination and argued that 
another examination was required by the terms of the Board's 
March 2003 remand in this case.  

The Board recognizes that a remand by the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  However, the Board's March 2003 remand provided 
that, "The veteran should be afforded an examination of his 
service connected hidradenitis suppurativa of the buttocks 
and groin for the purpose of determining the severity and 
manifestations of the disability.  The veteran should be 
afforded such examination when his skin disability is active 
during warmer weather and the veteran should be specifically 
requested to notify the RO when his disability is active."  
The Board's March 2003 remand also stated that, "If the 
veteran does not contact the RO within one year, the RO 
should request an examination and then proceed with a review 
of the veteran's claim."  

In an April 2003 letter, the RO requested that the veteran 
call an 800-telephone number when his skin disability was 
active.  When the veteran had not contacted the RO by the 
fall of 2003, as shown on a VA Form 119 (Report of Contact) 
an RO employee called the veteran to inquire as to whether he 
had had an outbreak of his skin disorder, and the veteran 
stated that he had not had any skin problem during the summer 
of 2003.  The RO employee informed the veteran that an 
examination would be ordered and that, if he did have a skin 
problem, he should let the RO know so that the treatment 
records could be obtained for evaluation.  By April 2004, 
when the RO certified the veteran's appeal to the Board, the 
veteran had not contacted the RO to state that his skin 
disorder was active.  Considering these facts, the Board 
finds that there was compliance by the RO with the Board's 
March 2003 remand orders and that another VA examination is 
not necessary to decide the appeal.  See 38 C.F.R. 
§ 3.159(c)(4).  VA has fulfilled the duty to assist pursuant 
to the VCAA, and the case is ready for appellate review.


II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Applicable regulations provide that ratings shall be based as 
far as practicable upon the average impairment of earning 
capacity, with the additional proviso that the Secretary 
shall adjust the schedule of ratings from time to time in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service, upon field 
station submission, is authorized to approve, on the basis of 
the criteria set forth in this paragraph, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).




A. Prior Criteria

The veteran's hidradenitis suppurativa has been evaluated as 
analogous to eczema.  Prior to August 30, 2002, 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 provided that a non-compensable 
(zero percent) evaluation was warranted for eczema with 
slight, if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  An evaluation of 10 
percent was warranted for eczema with exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  An evaluation of 30 percent required eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.

"Exfoliation" means a falling off in scales or layers.  See 
Dorland's Illustrated Medical Dictionary 591 (28th ed., 1994) 
(Dorland's).  "Exudation" means the escape of fluid, cells, 
and cellular debris from blood vessels and their deposition 
in or on the tissues, usually as the result of inflammation.  
Dorland's at 597.

Prior to August 30, 2002, Diagnostic Code 7803 provided that 
an evaluation of 10 percent was warranted for superficial 
scars, poorly nourished, with repeated ulceration.  
Diagnostic Code 7804 provided that an evaluation of 10 
percent was warranted for superficial scars, tender and 
painful on objective demonstration.  Diagnostic Code 7805 
provided that other scars were rated on the limitation of 
function of the part affected.


B. Revised Criteria

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Regional Office (RO). 
49590-49599 (July 31, 2002).  Effective August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to 
dermatitis or eczema, provides that a non-compensable (zero 
percent) evaluation is warranted when less than 5 percent of 
the entire body or less than 5 percent of exposed areas are 
affected and no more than topical therapy has been required 
during the past 12 month period.  An evaluation of 10 percent 
is warranted when at least 5 percent but less than 20 percent 
of the entire body or at least 5 percent but less than 20 
percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than 6 weeks during the past 12-month period.  An 
evaluation of 30 percent requires that 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected or systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
6 weeks or more but not constantly during the past 12 month 
period.

Diagnostic Code 7806 provides that dermatitis or eczema are 
rated as above or are rated as disfigurement of the head, 
face, or neck, or scars, depending on the predominant 
disability.

Effective August 30, 2002, Diagnostic Code 7802 provides that 
an evaluation of 10 percent is warranted for scars, other 
than of the head, neck, or face, of an area or areas of 144 
square inches (929 sq. cm.) or greater which are superficial 
and which do not cause limited motion.  Note (1); Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of the extremities or trunk, 
will be separately rated and combined in accordance with 
38 C.F.R. § 4.25.  Note(2): A superficial scar is one not 
associated with underlying soft tissue damage.

Diagnostic Code 7803 provides that an evaluation of 10 
percent is warranted for superficial, unstable scars.  
Note(1): An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  
Diagnostic Code 7804 provides that an evaluation of 10 
percent is warranted for superficial scars which are painful 
on examination.  Diagnostic Code 7805 provides that other 
scars are rated on limitation of function of the affected 
part.


III. Factual Background and Analysis

A. Prior to August 30, 2002

At a VA skin examination in January 1998, it was noted that 
the veteran had a history of hidradenitis suppurativa for 
which he had surgery in 1960.  The veteran stated that once 
in a while he had some lesions or bumps and that, in 
summertime, when he perspired, some lesions came up.  On 
examination, one-inch keloids (scars) were found on both 
groins, with no adenitis on the groins.  On the buttocks, 
there was a benign residual scar from previous surgery for 
hidradenitis suppurativa, with no bumps, no discharge, and no 
recurrence of the adenitis.  The diagnosis was history of 
hidradenitis suppurativa involving groins and buttocks, 
residual benign scar, no recurrence of hidradenitis found on 
this examination.

In February 1998, a dermatologist with Kaiser Permanente 
reported that the veteran had a history of recurring painful 
acne form lesions which drained, scarred, and formed keloids 
in the axilla and groin.  A physical examination revealed no 
active lesions in the axilla.  There were 21/2 by 1/2 cm. firm 
plaques in both inguinal folds as well as superficial nodules 
on the scrotum.  The examination was consistent with active 
hidradenitis suppurativa with resulting scarring and keloid 
formation.

At a hearing before a Hearing Officer in September 1998, the 
veteran testified that: he had been treated at Kaiser 
Permanente for his skin condition for a year and a half or 2 
years, during which time he received steroid injections into 
skin lesions; his condition was primarily in the groin and 
buttocks and less in the armpits; hot weather affected his 
skin condition; he had brand new skin lesions 3 or 4 times 
per year; when skin lesions flared, he would take sitz baths; 
and he used a prescription ointment.

At a VA skin examination in July 1998, no active skin lesions 
were found.  Benign scars were noted on both gluteal areas 
and groins, which were residuals of incisions and drainage 
secondary to hidradenitis suppurativa.

At a VA skin examination in October 1999, no active skin 
lesions were found.  Firm plaques in the inguinal folds and 
superficial nodules of the axilla and scrotum area were 
noted.

At the hearing in November 2000, the veteran testified that: 
his skin condition flared up mostly in the summertime, 
although he had had flares in winter; his skin condition 
involved raised bumps on the skin which drained; at his last 
VA examination, he had some small skin lesions which the 
examiner did not report; he was going to a VA clinic about 
twice a year for treatment of his skin condition, for which 
he received medication; and he still had some soreness from 
the incisions which were made in 1960 which left him with 
scars.

At a VA skin examination in April 2002, the veteran appeared 
to have the starting up of abscess areas of the groin and 
rectal areas which he stated are worse in warm weather.  His 
underarms were negative for abscess areas.  The veteran's 
current skin medications included prescription creams. He had 
scarring and crusting of the groin and rectal areas, and he 
stated that those areas were itchy and occasionally painful 
and oozing.  The groin and rectal areas were disfigured, as 
shown on color photographs.  The diagnosis was recurrent 
hidradenitis suppurativa of the groin, buttocks, and axillary 
areas of the arms, chronic and recurrent. 

As exudation of the groin and rectal areas was found at the 
April 2002 VA examination and the area affected was arguably 
somewhat extensive, the criteria for an evaluation of 10 
percent under prior Diagnostic Code 7806 were met.  However, 
because extensive lesions and marked disfigurement were not 
found and constant itching in the affected areas has not been 
reported by the veteran, the criteria for an evaluation of 30 
percent under prior Diagnostic Code 7806 were not met.  


B. Period Commencing August 30, 2002

As noted above, in November 2003, the veteran told RO 
personnel that his skin condition had not been active during 
the summer of 2003.  

At a VA skin examination in November 2003, the veteran stated 
that he had not received any recent treatment for his skin 
condition.  On examination of both axillary areas, there were 
no cord-like lesions, no draining sinuses, and no 
indurations.  On examination of the buttock area, there were 
2 well healed, 10 cm. vertical scars, which were not tender.  
There was no active drainage of sinuses.  In the left groin 
area, there were 3 small one-cm. scars.  No draining sinuses 
or cord-like lesions were present.  The diagnoses were 
hidradenitis of the buttocks and groin area with no active 
lesions present and benign scars of both gluteal and groin 
areas, residuals of incision and drainage.   The examiner 
commented that he had been asked to report the percentage of 
total body mass, if any, found with hidradenitis suppurativa, 
but the veteran had no active hidradenitis.  

Under the revised criteria of Diagnostic Codes 7802, 7803, 
7804, and 7805, compensable evaluations are not warranted for 
the scars noted at the VA examination in November 2003, as 
the scars were not unstable or painful on examination, did 
not cover 144 square inches, and did not limit the function 
of any bodily part.  Also, as no part of the veteran's body 
was affected by hidradenitis suppurativa at the November 2003 
examination, a compensable evaluation under revised 
Diagnostic Code 7806 is not warranted.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations whether or not they were 
raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's skin disorder is not so exceptional or 
unusual as to render impractical the application of regular 
schedular standards, and thus a referral for an evaluation on 
an extraschedular basis is not warranted. Such factors as 
frequent hospitalizations or marked interference with 
employment have not been demonstrated.  In the absence of 
such factors, the Board finds that criteria for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b). 





ORDER

An evaluation in excess of 10 percent for hidradenitis 
suppurativa for the period prior to August 30, 2002, is 
denied.

An evaluation in excess of 10 percent for hidradenitis 
suppurativa for the period commencing August 30, 2002, is 
denied.



	                        
____________________________________________
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



